Citation Nr: 1106107	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus or service-
connected coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs ("VA") Medical and Regional 
Office Center ("RO") in Wichita, Kansas in which the RO, among 
other things, denied the appellant's claim of entitlement to 
service connection for hypertension.  The appellant, who served 
on active duty from March 1966 to March 1968, appealed the denial 
of this claim to the BVA.  Thereafter, the RO certified the case 
to the Board for appellate review.

For reasons discussed in more detail below, the Board finds that 
additional development of the appellant's service connection 
claim is necessary.  As such, this appeal is REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, DC.  
VA will notify the appellant if further action is required on his 
part.


REMAND

A review of the record in this case reveals that the appellant 
has been diagnosed with, and service-connected for, type II 
diabetes mellitus and coronary artery disease.  See November 2002 
rating decision.  Post-service, the medical evidence also 
indicates that the appellant has been diagnosed with 
hypertension.  See VA medical records.  In this appeal, the 
appellant seeks service connection for his hypertension on the 
theory that his hypertension is related to or been aggravated by 
his service-connected diabetes mellitus or service-connected 
coronary artery disease.  See appellant's statements in support 
of claim. 

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may also be established on a secondary basis for a 
disability which is found proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448; see also 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (the provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006).  

Turning to the appellant's hypertension claim, the Board observes 
that the appellant was afforded a VA examination in March 2006 in 
relationship to this claim.  See March 2006 VA examination 
report; 38 C.F.R. § 3.159(c)(4).  In requesting that medical 
opinion, the RO asked a VA examiner to provide an opinion 
regarding the relationship between the appellant's hypertension 
and his service-connected diabetes mellitus and/or coronary 
artery disease; and to indicate whether the appellant's 
hypertension was caused by or aggravated by the appellant's 
diabetes mellitus and/or coronary artery disease.  See January 
2006 request for medical opinion.  A medical rationale for the 
examiner's opinions was also requested. Id.   

A review of the March 2006 VA examination report contained in the 
claims file reveals that while the VA examiner clearly reviewed 
all evidence in the claims file and ultimately opined that the 
appellant's hypertension was less likely as not caused by or a 
result of his service-connected diabetes mellitus, and that the 
Veteran's coronary artery disease was less likely as not service 
connected as the Veteran's father died at age 52 from a 
myocardial infarction (see March 2006 VA examination report, p. 
10), the examiner did not provide any opinion as to the 
likelihood that the appellant's hypertension has been aggravated 
by his service-connected diabetes mellitus or service-connected 
coronary artery disease. Id.  Since the above-referenced medical 
questions have not been answered, the Board finds that an 
addendum VA medical opinion is necessary regarding the 
appellant's hypertension claim.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

A remand of this claim will also afford the RO an opportunity to 
provide the appellant with appropriate VCAA notice in regards to 
secondary service connection claims. See October 2005 letter from 
the RO to the appellant.   

In remanding this appeal, the Board acknowledges for the record 
an argument from the appellant's representative made in November 
2010 that essentially asserts that the March 2006 VA examiner did 
not and does not have the expertise to provide a medical opinion 
in this case since she is an advanced registered nurse 
practitioner rather than an endocrinologist or cardiologist and 
because she cited to a statement made by the appellant in support 
of her medical opinion that has subsequently been placed into 
question. See November 2010 written brief presentation, p. 2; 
March 2006 VA examination report, pgs. 7, 10; VA medical records 
dated in July 2005 (in the family history section of a medical 
treatment note, it indicates that the appellant's father died of 
a myocardial infarction and his mother died of renal failure). 
However, the Board finds this argument unpersuasive as there is 
no evidence of record, other than the appellant's allegations, 
for the Board to conclude that the nurse practitioner in this 
case was not competent and qualified to examine the appellant and 
provide an opinion. See, e.g., Cox v. Nicholson, 20 Vet. App. 
563, 568-69 (2007) (a nurse's opinion provided within the scope 
of his or her training is competent medical evidence), dismissed 
by Cox v. Peake, 263 Fed. Appx. 864 (Fed. Cir. Jan 25, 2008); 
Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions 
of a VA registered nurse therapist competent medical testimony 
and requiring the Board to provide reasons or bases for finding 
those opinions unpersuasive).  

Accordingly, the case is REMANDED for the following actions:

1.	With regard to the appellant's claim 
for entitlement to service connection 
for hypertension, the RO should ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act and implementing VA 
regulations is completed (in terms of 
direct, presumptive and secondary 
service connection), including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.	The appellant's claims file should be 
returned to the March 2006 VA examiner 
who evaluated the appellant in 
relationship to his claim of 
entitlement to service connection for 
hypertension (or, if unavailable, to 
another qualified examiner) for the 
purpose of obtaining an addendum 
medical opinion that addresses the 
issues of whether the appellant's 
currently diagnosed hypertension is at 
least as likely as not proximately due 
to or a result of the appellant's 
service-connected diabetes mellitus or 
coronary artery disease disabilities or 
been aggravated by the appellant's 
service-connected diabetes mellitus or 
coronary artery disease.  In doing so, 
the examiner should specifically 
address the evidence in the claims file 
which indicates that the cause of death 
of the appellant's mother was end stage 
dementia.  See March 2006 VA 
examination report, p. 10; February 
2003 certificate of death.  In 
addressing the question of aggravation, 
the examiner should be informed that 
temporary or intermittent flare-ups of 
an injury or disease are not sufficient 
to be considered "aggravation" unless 
the underlying condition, in contrast 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the degree 
of additional disability resulting from 
the aggravation.  

3.	When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant 
and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

